BEATTY, C. J.
I dissent from the order denying a rehearing in this case, not because I disapprove the judgment of affirmance, but because the ground upon which it is placed is not sustained by the record. The findings of the superior court make it clear that considerable losses accrued upon those contracts, as to which the Department opinion concedes that the respondent may have been liable for contribution, but I think the superior court correctly decided upon the facts found, that by his withdrawal from the partnership upon September 19, 1887', Green was released and discharged from all liability to the copartnership.